Name: 2003/41/EC: Council Decision of 19 December 2002 appointing a full Member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-01-18

 Avis juridique important|32003D00412003/41/EC: Council Decision of 19 December 2002 appointing a full Member of the Committee of the Regions Official Journal L 013 , 18/01/2003 P. 0023 - 0023Council Decisionof 19 December 2002appointing a full Member of the Committee of the Regions(2003/41/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002 appointing the Members and alternate Members of the Committee of the Regions(1),Whereas a seat as a full Member of the Committee of the Regions has become vacant following the resignation of Mr Sean O'NEACHTAIN, notified to the Council on 22 July 2002,Having regard to the proposal from the Irish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Josie CONNEELY is hereby appointed a full Member of the Committee of the Regions in place of Mr Sean O'NEACHTAIN for the remainder of his term of office, which runs until 25 January 2006.Done at Brussels, 19 December 2002.For the CouncilThe PresidentL. Espersen(1) OJ L 24, 26.1.2002, p. 38.